DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because FIG. 4, step 420, “A DESCRABLING OPERATION” should be changed to -- A DESCRAMBLING OPERATION--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by CN211454576 (hereinafter CN576).
 	Regarding claim 1, CN576 discloses a system comprising: a memory device [English Description: NAND flash memory]; and a processing device, operatively coupled with the memory device [English Description: a host as an information processing device and a control component including a processor], to perform operations comprising: receiving a write data request to store write data on the memory device [English Description: data from a write command to be written to the storage device]; determining a physical block address associated with the write data request [English Description: a physical address coupled to a selector]; performing a bitwise operation on each bit of the physical block address to generate a seed value [English Description: random seed generator provides random number seed wherein portion of a physical address is coupled to a selector and a partial bit of the physical address coupled to the exclusive OR unit]; generating an output sequence based on the seed value [English Description: the XOR unit performs exclusive-OR calculation on the random number selected by the selector and the physical address and outputs the exclusive-or result]; performing another bitwise operation on the output sequence and the write data to generate a randomized sequence [English Description: the XOR unit performs exclusive-OR calculation on the random number selected by the selector and the physical address and outputs the exclusive-or result, the data to be written to the storage is used as the input of the second exclusive-or unit]; and storing, on the memory device, the randomized sequence [English Description: random number stored in the random number register].

 	Regarding claim 2, CN576 discloses the system of claim 1, wherein the bitwise operation comprises at least one of an exclusive-OR operation, an AND operation, a not-AND operation, or an OR operation [English Description: the XOR unit performs exclusive-OR calculation on the random number selected by the selector and the physical address and outputs the exclusive-or result].
 	Regarding claim 3, CN576 discloses the system of claim 1, wherein the processing device is to perform further operations comprising: retrieving the write data from the memory device using each bit of the physical block address and a further bitwise operation [English Description: random seed generator provides random number seed wherein portion of a physical address is coupled to a selector and a partial bit of the physical address coupled to the exclusive OR unit].

 	Regarding claim 4, CN576 discloses the system of claim 1, wherein the processing device is to perform further operations comprising: performing a concatenation operation on each bit of the physical block address to generate the seed value [English Description: select a specified bit of the output of the exclusive OR unit through the AND gate wherein the output of the AND gate is a random number seed obtained from the randomized seed generator from the physical address]; or  performing a hash operation on each bit of the physical block address to generate the seed value [English Description: select a specified bit of the output of the exclusive OR unit through the AND gate wherein the output of the AND gate is a random number seed obtained from the randomized seed generator from the physical address].

 	Regarding claim 5, CN576 discloses the system of claim 1, wherein the processing device generates the output sequence using a pseudorandom number generator [English Description: the output of the AND gate is a random number seed obtained from the randomized seed generator from the physical address].

 	Regarding claim 6, CN576 discloses the system of claim 1, wherein the seed value comprises an 8-bit value [English Description: select a specified bit of the output of the exclusive OR unit through the AND gate, 8-bit value being a matter of design choice].

 	Regarding claim 7, CN576 discloses the system of claim 1, wherein the physical block address comprises four bytes [English Description: obtained from the randomized seed generator from the physical address wherein four bytes block address is a matter of design choice].

 	Regarding claim 8, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 9, the rationale in the rejection of claim 2 is herein incorporated.

 	Regarding claim 10, the rationale in the rejection of claim 3 is herein incorporated.

 	Regarding claim 11, the rationale in the rejection of claim 4 is herein incorporated.

 	Regarding claim 12, the rationale in the rejection of claim 5 is herein incorporated.

 	Regarding claim 13, the rationale in the rejection of claim 6 is herein incorporated.

 	Regarding claim 14, the rationale in the rejection of claim 7 is herein incorporated.

 	Regarding claim 15, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 16, the rationale in the rejection of claim 2 is herein incorporated.

 	Regarding claim 17, the rationale in the rejection of claim 3 is herein incorporated.

 	Regarding claim 18, the rationale in the rejection of claim 4 is herein incorporated.

 	Regarding claim 19, the rationale in the rejection of claim 5 is herein incorporated.

 	Regarding claim 20, the rationale in the rejection of claim 6 is herein incorporated.

 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN113407155 discloses a random number seed generator and method wherein first portion of physical address of the bit is coupled to the selector and second partial bit of physical address is coupling to the XOR unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   October 7, 2022                                          By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246